Title: General Orders, 11 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters before York Thursday October 11th 1781
                     Parole Augustine
                     Countersigns Savanna Augusta
                  
                  For the Trenches tomorrow
                  Major General LincolnBrigadier General ClintonMajor General Lincoln’s Division will mount in the Trenches tomorrow.
                  The Commander in Chief expects the Commandants of Corps will not only see (agreeably to article 38 of the regulations for the siege) that the dimensions of the materials are conformable to the directions given but also pay particular attention that the Saucissons and Fascines are firmly bound; all that are not fit for use will be rejected at the Deposit of the Trenches and the Corps in Default to make up the deficiency without loss of time.
                  At a General Court martial of the Line held at Camp before York October 2d and continued by adjournments whereof Colonel Dayton is president.
                  Captain Duffy of the fourth regiment of Artillery charged with "Scandalous and Infamous behavior unbecoming the Character of an officer and Gentleman on the night of the 23d and morning of the 24th of September last such as drawing his sword on Captain Ballard, attempting to stab him and firing apistol at him when unarmed also for a most disgraceful breach of friendship in seizing from Lieutenant Blewer a loadid Pistol and snapping the same at him when attempting at Captain Duffy’s own request an amicable settlement of his (Captain Duffy’s) quarrel with Captain Ballard."
                  Also charged by Lieutenant Colonel John Steward with
                  1st Being drunk2d Rioting in the street 3d Abusing a french soldier4 A violation of good Discipline in having "in a seditious and disorderly manner threatned to take a french guard stationed at the Hospital for the security of the sick" was tried.
The Court after mature consideration are of opinion that Captain Duffy drew a sword on Captain Ballard and attempted to stab him when unarmed on the evening of the 23d of September last and on the morning of the 24th drew his sword on Captain Ballard he having me by his side.
                  That Captain Duffy also seized a pistol from Lieutenant Blewer and snapped it at him on the before mentioned evening declaring he would shoot him when Lieutenant Blewer was attempting at Captain Duffy’s own request an amicable settlement of his quarrel with Captain Ballard.
                  It does not appear to the Court that Captain Duffy fired on Captain Ballard or that the pistol Captain Duffy seized from Lieutenant Blewer was loaded.
                  The Court are of opinion that Captain Duffy’s conduct, as found, is a breach of Article 21st Section 14th of the Rules and Articles of war and sentence him to be discharged the service.
               